 


110 HCON 184 IH: Expressing the sense of the Congress opposing removal of dams on the Columbia and Snake Rivers for fishery restoration purposes, supporting the renewable energy that the dams produce, and agreeing that their removal does not make sound environmental nor fiscal sense.
U.S. House of Representatives
2007-07-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
1st Session 
H. CON. RES. 184 
IN THE HOUSE OF REPRESENTATIVES 
 
July 12, 2007 
Mr. Sali submitted the following concurrent resolution; which was referred to the Committee on Natural Resources, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress opposing removal of dams on the Columbia and Snake Rivers for fishery restoration purposes, supporting the renewable energy that the dams produce, and agreeing that their removal does not make sound environmental nor fiscal sense. 
 
 
Whereas the dams on the Columbia and Snake River system provide tremendous economic and environmental benefits to the Pacific Northwest and California that should be retained; 
Whereas the dams on the Columbia and Snake River system provide renewable power to the Pacific Northwest and California and do not contribute ‘‘greenhouse’’ gases to the environment as their replacement power sources would; 
Whereas plans for the recovery of federally protected fish species in the Columbia and Snake River System should only rely on relevant and scientifically verifiable causes such as predation of fish stocks, conditions of the ocean, hatchery and mitigation technology, passage around and through hydroelectric projects and ocean harvest levels and only after these options have been exhausted should removal of the dams as a means of ‘‘recovery’’ even be considered an option; 
Whereas the environmental impact of removing the dams on the Columbia and Snake river system would be devastating to salmon and steelhead stocks and would also negatively impact the surrounding communities which are strong supporters and advocates of improving fish stocks on the Columbia and Snake River System; and 
Whereas any comprehensive fish recovery plan for the Columbia and Snake River system must be based on sound science and proven data, taking into consideration the economic and social costs associated with changes to the management and use of the river infrastructure, focusing on new options and not wasting funding on politically sensitive options, such as dam breaching, that has historically been proven infeasible with an extensive amount of Federal taxpayers money and studies: Now, therefore, be it 
 
1.Short titleThis resolution may be cited as the Preserve our Salmon and Renewable Energy Resolution. 
2.Sense of the congress with respect to commerce in the pacific northwestIt is the sense of Congress that the dams on the Columbia and Snake Rivers are essential to commerce in the Pacific Northwest for the following reasons: 
(1)The Columbia and Snake River system, located in the States of Oregon, Washington, and Idaho, is an essential transportation link for the United States, used to export all types of products, including annual transport of over $2 billion of agricultural goods for export overseas.  
(2)This inland system for barges supports $15 billion annually in international trade.  
(3)Breaching these dams would eliminate the ability to barge goods and would seriously affect the region’s economy.  
(4)Replacing the power currently generated by the dams on the Columbia and Snake Rivers would result in significant increases in costs to consumers in the Pacific Northwest and California and would cause significant harm to the economy of those areas.  
(5)Producers who ship their products on the Columbia and Snake River system save approximately $38,000,000 per year by avoiding more expensive land based transportation, a savings which keeps United States exports competitive on world markets.  
(6)The Columbia and Snake River system allows large volumes of freight to be moved with negligible impact on air quality, and replaces transportation capacity that would require use of 120,000 rail cars or 700,000 trucks. 
3.Sense of congress with respect to survivability rate of salmon and steelheadIt is the sense of Congress that the survivability rate of salmon and steelhead has increased since the dams have been in place for the following reasons: 
(1)Recent studies by the National Marine Fisheries Service indicate that the survival rates of salmon and steelhead migrating down the Columbia and Snake River system (with 8 dams) are similar or greater than survival rates measured in 1961 when there were only 4 dams on the system.  
(2)Improved fish hatchery processes, including fish acclimation processes, have resulted in the first successful run of coho salmon on the Yakima River in 3 decades.  
(3)Based on current Corps of Engineers research, survival of adult salmon and steelhead at and between hydroelectric dams on the Columbia and Snake rivers is averaging 98 percent per dam and reservoir.  
(4)According to the Army Corps of Engineers the survival rate per dam on the Columbia and Snake River is averaging 91 to 98 percent for juvenile fish passage.  
(5)The survival rate on the Columbia and Snake River is between 98 and 99 percent for adult passage. 
4.Sense of congress that breaching the dams will not guarantee recovery of salmon and steelheadIt is the sense of Congress that breaching the dams will not guarantee recovery of salmon and steelhead for the following reasons: 
(1)The Bonneville Power Administration has determined that the cost to replace the power and capacity benefits of the Lower Snake River dams is between $400,000,000 to $550,000,000 per year.  
(2)The Independent Economic Analysis Board (IEAB) issued analysis of the recent ‘‘Revenue Stream’’ report in February 2007 and determined: We note that if the Corps replacement power costs (which the IEAB considers to be the more credible numbers) were inserted into the Revenue Stream report in place of the power costs estimated by Save Our Wild Salmon (SOS)—this change alone would be enough to reverse their results. It would be cheaper for the region to keep the dams.  
(3)Salmon runs between 2001 and 2004 were some of the highest in history, with the dams in place.  
(4)Salmon returns in 2000 were about 400,000, and in 2004 returns were more than double that amount at 846,000.  
(5)Historically and currently 90 to 95 percent of the juvenile salmon that reach the ocean die in the ocean eaten by predators or failing to find food.  
(6)The conditions in the ocean that the juvenile fish encounter have a huge effect on their success.  
(7)Conditions can be right in fresh water, sending healthy juvenile fish down the river and assuring their safe passage, but, if ocean conditions are poor, the returns are poor, but if conditions are right in fresh water and ocean conditions are good, returns will improve.  
(8)Some of the best returns ever counted at Bonneville Dam, which began counting fish in 1938, were recorded in the past few years. 
5.Sense of congress with respect to the environmental impact of removing the damsIt is the sense of Congress that the environmental impact of removing the dams will be extremely damaging for the following reasons: 
(1)Breaching the four Lower Snake River Dams would allow the annual sediment load of 3,000,000 to 4,000,000 cubic yards to be carried downstream to Lake Wallula, where the majority of incoming sediment would likely be deposited.  
(2)The Corps of Engineers Lower Snake EIS/Feasibility Study indicated breaching would result in the release of 75,000,000 cubic yards of silt, expose fish to increased toxins and higher turbidity levels and have an effect on fish.  
(3)The Corps of Engineers estimates that the flood control provided by the dams on the Columbia and Snake River systems prevented $4,600,000,000 in damages from potential floods in 1996 and 1997.  
(4)Water collected in the Columbia and Snake River system irrigates half the productive farmland in Oregon, Washington, and Idaho.  
(5)If the dams were breached the area would incur a yearly net loss of $13,900,000 to $16,900,000 of agriculture goods. 
6.Sense of congress with respect to renewable free energy, global warming debate, and backup energy to californiaIt is the sense of Congress that the dams on the Columbia and Snake rivers provide renewable pollution free energy to the Pacific Northwest and also helps backup California’s power grid for the following reasons: 
(1)The Pacific Northwest is uniquely positioned because more than 60 percent of its electricity is hydroelectric power generated by dams on the Columbia and Snake River System and generation of that electricity does not create any air or water pollution and is vital for creating and maintaining jobs. 
(2)Replacing the dams would require building or buying energy generated from coal or natural gas plants, which are far more expensive and produce green house gases which some feel contribute to global warming.  
(3)When California reaches its peak power needs (primarily in the summer), the Pacific Northwest is, historically, in a time of lower power demand (its higher demand is in the winter) and the Federal hydropower system is positioned to provide California with the excess power from the Pacific Northwest, so taking out the hydropower dams on the Columbia and Snake rivers could have a detrimental effect on Southern California’s supply of electricity. 
7.Sense of congress with respect to previous conclusive and exhaustive studies on dam removal It is the sense of Congress that two conclusive and exhaustive studies have already been completed which considered removing the dams or reservoir drawdown on the Snake River and both came to the same conclusion that we need to keep the dams for the following reasons: 
(1)In 2002, during the Bush Administration, the Corps of Engineers Lower Snake River Juvenile Salmon Migration Feasibility Study was completed at a cost of $28,000,000 to the American taxpayers which recommended that the dams not be breached.  
(2)In 1995, during the Clinton Administration the Corps of Engineers completed the Columbia River Systems Operation Review at a cost in excess of $20,000,000 to the American taxpayers which concluded that the dams should not be breached.  
(3)The review during the Clinton Administration studied major reservoir drawdowns on the lower Snake River, the study report did not recommend these drawdowns. 
(4)Since 1992, under two different administrations from two different political parties, at a cost of over $50,000,000 to the American taxpayer, there have been at least 5 studies that have investigated dam removal and reservoir drawdown on the lower Snake River and none recommended the implementation of dam breaching or reservoir drawdowns. 
 
